Case 19-11901-KBO Doc 32 Filed 09/04/19 Page1lof5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
THE NEWS-GAZETTE, INC., et al.,' Case No. 19-11901 (KBO)
Debtors. (Joint Administration Pending)

Related Docket No. 7

 

INTERIM ORDER (1) AUTHORIZING THE DEBTORS TO (A) PAY CERTAIN
PREPETITION WAGES, SALARIES, BENEFITS, AND OTHER COMPENSATION,
AND (B) MAINTAIN EMPLOYEE BENEFITS PROGRAMS AND PAY RELATED
OBLIGATIONS, AND (II) GRANTING RELATED RELIEF

Upon the motion (the ‘“Motion”)? of the above-captioned debtors and debtors-in-
possession (each a “Debtor” and, collectively, the “Debtors”) for entry of interim and final orders,
pursuant to sections 105(a), 363(b)(1), 507(a), 541, 1107, and 1108 of the Bankruptcy Code,
Bankruptcy Rules 6003 and 6004, and Local Rules 2015-2 and 9013-1(m), (i) authorizing the
Debtors to (a) pay certain prepetition wages, benefit and other compensation, and (b) continue
employee compensation and employee benefit programs, and (ii) granting related relief, all as
further described in the Motion; and upon consideration of the Motion and First Day Declaration;
the Court having found that (1) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§
157 and 1334 and the Amended Standing Order of Reference from the United States District Court
for the District of Delaware, dated February 29, 2012, (ii) venue is proper in this district pursuant

to 28 U.S.C. § 1409, (111) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) notice

of the Motion was sufficient under the circumstances and no other or further notice need to be

The Debtors in these Chapter 11 Cases. along with the last four digits of each Debtor's federal tax identification
number, are as follows: The News-Gazette, Inc. (0894) and D.W.S., Inc. (7985). The Debtors’ headquarters are
located at 15 East Main Street. Champaign. Illinois 61820.

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-11901-KBO Doc 32 Filed 09/04/19 Page 2of5

provided; the Court having reviewed the Motion and the First Day Declaration and having
considered the statements of counsel and the evidence adduced with respect to the Motion at the
hearing; after due deliberation, the Court having determined that the relief requested in the Motion
is in the best interests of the Debtors, their estates, their creditors, and all other parties interested
in this case; and good and sufficient cause having been shown,

IT Is HEREBY ORDERED THAT:

1. The Motion is GRANTED on an interim basis as set forth in this Interim Order.

2. The Debtors are authorized, but not required, to (i) pay or cause to be paid all
amounts required under or related to the Employee Obligations in the ordinary course of business
and in accordance with the same practices and procedures as were in effect prior to the Petition
Date up to a maximum aggregate cap of $275,000.00, (ii) continue to pay and honor, or cause to
be paid, all obligations arising under or related to the Employee Benefits Programs and other
policies and benefits in the ordinary course of business and in accordance with the same practices
and procedures as were in effect prior to the Petition Date, as such Employee Benefits Programs
may be modified, terminated, amended, or supplemented from time to time in the ordinary course
of the Debtors’ business, and (iii) pay any processing costs related to the foregoing that have
accrued and remain unpaid (including those amounts that remain unpaid as a result of dishonoring
of checks due to the filing of these Chapter 11 Cases) as of the Petition Date to or for the benefit
of its Employees, subject to the limitations imposed by subsections 507(a)(4) and 507(a)(5) of the
Bankruptcy Code and entry of a final order on the Motion; provided, however, that nothing in this
Interim Order shall be construed as prohibiting the Debtors from seeking this Court's authorization
to pay any Employee Obligations above the cap imposed by subsections 507(a)(4) and 507(a)(5)

of the Bankruptcy Code, and the Debtors expressly reserve the right to do so.
Case 19-11901-KBO Doc 32 Filed 09/04/19 Page 3of5

3. Nothing in this Interim Order shall be deemed to authorize the Debtors to cash out
unpaid Paid Time Off Payouts, upon termination of an Employee, unless applicable state law
requires such payment.

4. The Banks and financial institutions (including the Payroll Processor) on which
checks were drawn or electronic payment requests made in payment of the prepetition obligations
approved herein are authorized to receive, process, honor, and pay all such checks and electronic
payment requests when presented for payment, including all checks issued prepetition and
presented for payment postpetition, and all such Banks and financial institutions are authorized to
rely on the Debtors’ designation of any particular check or electronic payment request as approved
by this Interim Order. The Debtors are authorized to reissue any check or electronic payment that
originally was given in payment of any prepetition amount authorized to be paid under this Interim
Order and is not cleared by the applicable Bank or other financial institution.

5. A final hearing (the “Final Hearing”) on the full relief requested in the Motion
shall be held on Sesffouhen a6 , 2019 at _|.:30 pr (Prevailing Eastern
Time). Any objections or responses to entry of a final order on the Motion (each, an “Objection’’)

shall be filed on or before 4:00 p.m. Prevailing Eastern Time on Saglehen [4 __, 2019,

 

and served on the following parties: (a) the Debtors, The News-Gazette, Inc., 15 East Main Street,
Champaign, [linois 61820 (Attn: John L. Reed, Chief Executive Officer); (b) proposed counsel
for the Debtors, (1) Neal, Gerber & Eisenberg LLP, Two North LaSalle Street, Suite 1700, Chicago,
Illinois 60602 (Attn: Nicholas M. Miller, Esquire and Thomas C. Wolford, Esquire); and (ii)
Chipman Brown Cicero & Cole, LLP, Hercules Plaza, 1313 North Market Street, Suite 5400,
Wilmington, Delaware 19801 (Attn: William E. Chipman, Jr., Esquire and Mark D. Olivere,

Esquire); (c) the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King
Case 19-11901-KBO Doc 32 Filed 09/04/19 Page4of5

Street, Lockbox 35, Wilmington, Delaware 19801 (Attn: Linda Richenderfer, Esquire); and (f)
counsel to any official committee of unsecured creditors appointed in this case. In the event no
Objections to entry of a final order on the Motion are timely received, this Court may enter such
fina] order without need for the Final Hearing.

6. Notwithstanding any other provision of this Interim Order, no payments to any
individual Employee shall exceed the amounts set forth in subsections 507(a)(4) and (a)(5) of the
Bankruptcy Code, as applicable.

7. Nothing herein shall be deemed to authorize the payments of any amounts which
are subject to section 503(c) of the Bankruptcy Code.

8. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

9. Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

10. | Notwithstanding Bankruptcy Rule 6004(h) or Local Rule that might otherwise
delay the effectiveness of this Interim Order, the terms and conditions of this Interim Order are
immediately effective and enforceable upon its entry.

11. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Interim Order in accordance with the Motion.

12. Nothing in the Motion or this Interim Order, nor the Debtors’ payment of claims
pursuant to this Interim Order shall be deemed or construed as (a) an admission as to the validity,
priority, or amount of any claim against the Debtors or their estates; (b) a waiver of the rights of
the Debtors and their estates to dispute any claim on any grounds; (c) a promise to pay any claim;
(d) an implication or admission that any particular claim is a claim for Prepetition Obligation; (e)
an approval or assumption of any contract or agreement pursuant to section 365 of the Bankruptcy

Code; (f) the waiver of any cause of action of the Debtors and their estates; or (g) impairing,
 

Case 19-11901-KBO Doc 32 Filed 09/04/19 Page5of5

prejudicing, waiving, or otherwise affecting any rights of the Debtors and their estates on account
of any amounts owed or paid on account of Prepetition Obligations.
13. This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, and enforcement of this Interim Order.

Dated: September Uy , 2019
Wilmington, Delaware

ae Ken CQ

Honorable Karen B. Owens
United States Bankruptcy Court
